Mr. Justice Lawrence delivered the opinion of the Court: This was an indictment for malicious mischief, on the trial of which the defendant was found guilty and sentenced to pay a fine. He has brought the record here, and alleges for error, that the name of a prosecutor was not indorsed on the indictment, as required by the statute. This objection should have been made before trial, by a motion to quash. It is now too late. Crim. Code. § 163. It also appears by the record that four of the jurors were impaneled and sworn before the defendant had pleaded — that he was then called on for a plea but stood mute, whereupon the court directed the plea of not guilty to be entered for him, and the trial proceeded. The four jurors were not re-sworn. This is now assigned for error. The objection comes too late. Hot having been made at the time, it must be regarded as waived. If the defendant had asked to have the jurors re-sworn, or if he had in any mode objected to the irregularity, the court would undoubtedly have had the oath again administered, and if it had refused to do so, it would probably have been ground for reversal. But these objections must be made in apt time. We decided at this term, in the ease of Chase v. The People, (Mite, p. 352, that even in a capital case the jndgmnet would not be reversed because of the incompetency of a juror whom the defendant had neglected to challenge. We can discover no error in this record. Judgment affirmed.